Interim Decision #2777

MATTER OF KUMAR
In

Deportation Proceedings
A-21329561

Decided by Board February 20, 1980
(1) Mere fact that an investor filed an adjustment of status application prior to October
7, 1976, does not result in his being thereafter entitled to have all subsequent investments reviewed under the provisions of 8 C.F.R. 212.8(b)(4) in effect prior to that date.
(2) Where the original application for adjustment of status as an investor does not
evidence eligibility for investor status under the regulatory standards in effect prior to
October 7, 1976, one cannot claim any lingering entitlement to have en investment
made after that date reviewed under the pre-regulatory change standards.
(3) An alien, who had invested in a clothing business but who failed to establish that
that investment met the requirements for an investor labor certification exemption
under 8 C.F.R.212.8(b)(4) in effect prior to October 7,1976, held not entitled to have his
subsequent investment in a motel, made after that date, considered under the'earlier,
more lenient version of the regulation.
CHARGE:
Order: Act of 1952—Section 241(a)(2), I&N Act [8 U.S.C. 1251(a)(2)]—
Nonimmigrant visitor, remained longer than authorized
OH

Enum,r

OF RESPONDENT:

Jack I Kaiser, Require
115 Sansome Street

Suite 1111
San Francisco, California 94104
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire and Farb, Board Members

In a decision dated October 10, 1979, the immigration judge found
the respondent deportable as charged, denied his application for adjustment of status under section 245 of the Immigration and Nationality Act, 8 U.S.C. 1255, but granted him the privilege of voluntary
departure. The respondent appeals from the denial of adjustment of
status. The appeal will be dismissed.
The respondent, a 27-year-old native and citizen of India, resided in
England from at least January 1973 until March 1976. On March 15,
1976, he entered the United States using a nonimmigrant visitor's visa.
Within the first 25 days after entry, however, the respondent made
315

Interim Decision #2777
arrangements to invest in a clothing business, contacted his father to
send money, received the requested funds (the first monies by check
dated March 30, 1976), made a deposit on a store lease, and started
ordering inventory for the store. By April 15, 1976, the respondent had
executed the formal lease for the store and four days later he signed
the documents necessary to apply for adjustment of status (Form I485, "Application for Status as Permanent Resident"; Form 1 526,
-

"Request for Determination that Prospective Immigrant is an

Investor").
The adjustment application was ultimately denied by the District
Director on January 16, 1979, because the respondent had liquidated

his interest in the clothing store in August 1977. Deportation proceedings were then instituted against the respondent after he failed to
voluntarily depart within the time allowed.
At hearings held in March and August 1979, the respondent conceded deportability, but sought to reapply for adjustment as an investor based on a motel he had acquired in June 1977.' The respondent
apparently contended that this second investment should be reviewed

under the requirements of 8 C.F.R. 212.8(b)(4) in effect prior to October
7, 1976. Under the earlier version of the regulation, an applicant had to
have invested, or be actively in the process of investing, capital totaling at least $10,000 in a business in which the applicant had had at

least one year of experience or training. As of October 7, 1976, however,
an applicant for investor status has had to demonstrate that he has
invested or is actively in the process of investing capital totaling at
least $40,000 in an enterprise in the United States of which he will be a
principal manager. That enterprise must also employ a person or
persons in the United States who are United States citizens or aliens

lawfully admitted for permanent residence, exclusive of the alien, his
spouse and children.
The immigration judge denied the adjustment application finding

that the respondent's investment in the motel failed to satisfy the
eligibility requirements set forth in Matter of Heitland, 14 I&N Dec.
563 (BIA 1974), gird, 551 F.2d 495 (2 Cir. 1977), cert. denied, 434 U.S. 819
(1977). The immigration judge further stated that the application
would be denied in the exercise of discretion based on his finding that
the respondent had entered the United States as a nonimmigrant
visitor with a preconceived intent to remain permanently.
The respondent appeals both from the finding of ineligibility for
adjustment of status and from the adverse exercise of discretion. As
' The respondent invested $20,000 in cash in the motel and signed a 25-year note for the
remaining $100,000 of purchase price. The District Director evidently was not advised of
this investment prior to January 1979.

316

Interim Decision #2777
we find that the respondent is not entitled to have his investment in the
motel tested under the provisions of 8 C.F.R. 212.8(b)(4) in effect prior
to October 7, 1976, and as this investment clearly does not satisfy the
$40,000 capital test required under the present regulatory provisions,
the appeal will be dismissed.
The mere fact that an "investor" may have filed an adjustment
application prior to October 7, 1976, does not result in his being
thereafter entitled to have all subsequent investments reviewed under
the provisions of 8 C.F.R. 212.8(b)(4) in effect prior to that date.' This is
particularly true where the original application does not evidence
eligibility for investor status under the earlier standards. One cannot
claim a lingering entitlement to have an investment made after the
regulatory change reviewed under pre-regulatory change standards
when the initial application never satisfied those earlier standards.
Here, the respondent's original investment in the clothing business
could not qualify him for an exemption from the labor certification
requirements even under the less restrictive standards of 8 C.F.R.
212.8(b)(4) in effect prior to October 7, 1976. The investment was not of
an amount adequate to insure that the respondent's primary function
was not as a worker, nor did it expand job opportunities so as to offset
any adverse impact of the respondent's employment. 3 See Matter of

Heitland, supra. See also Matter of Wang,16I&N Dec. 711 (BIA 1979).
Therefore, he cannot now claim any entitlement to have his present
investment tested under the provisions of 8 C.F.R. 212.8(b)(4) in effect
prior to October 7, 1976.
The respondent has accordingly failed to establish eligibility for
investor status and the appeal from the denial of his adjustment
application will be dismissed for that reason. We further concur,
however, in the immigration judge's finding that the respondent is not
deserving of such relief in the exercise of discretion as we are not
satisfied on this record that he did not enter the United States in 1976
with a preconceived intent to remain as a permanent resident. See Von
Pervieux v. INS, 572 F.2d 114, 118 (3 Cir. 1978), and the cases cited
therein.

ORDERS The appeal is dismissed.
1 1n fact, merely because the filing was made prior to October 7,1976, does not insure
that the initial investment underlying that application will be tested under the "$10,000"
standard. If the application was filed in time to meet the October 7, 1976, deadline, but
the evidence establishing the investment originated after that date, the investment will
be tested under the current standards. See Matter of Heidari, 16 I&N Dec. 203 (BIA
1977).
' The respondent's profit and loss statements for this business for the period from its
inception through November 1976 indicate that there were no employees other than the
respondent. The balance sheets reflect that there were no expenses for "wages."

317

Interim Decision #2777
FURTHER ORDER1 Pursuant to the immigration judge's order
the respondent is permitted to depart from the United States voluntarily within SO days from the date of this order or any extension beyond
that time as may be granted by the District Director; and in the event
of failure so to depart, the respondent shall be deported as provided in
the immigration judge's order.

318

